McDERMOTT, Justice,
dissenting.
A defective colloquy for waiver of a jury trial is not a per se warrant for a new trial. A defendant may wish a bench trial, ask for one and proceed, upon receiving an unfavorable result, scan the colloquy for a defect and demand relief from the very procedure he sought. I dissent not only because there is no prophylactic rule mandating a new trial for all defective colloquies, but also because there was no hearing held to determine if there was a non jury strategy employed by appellant. I would at least remand for such a determination, hear from appellant’s original trial counsel on what strategies he pursued, advices he gave and what agreements and understanding were had with the appellant.